Per Curiam.
This judgment must be reversed. There is no principle of the common law on which the action can be maintained. The statute for the relief and settlement of the poor, (sess. 36. c. 78. s. 8. 1 N. R. L. 279.) subjects to a penalty any inhabitant who shall receive and entertain, for the space of fifteen days, any person who has not gained a settlement in some city or town in the state, without giving notice thereof, in writing, to one of the overseers of the poor, &c. But this action was not brought on the statute, and cannot be sustained.
Judgment reversed.